UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
ANTONIO COLBERT,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )                 Civil Action No. 11-666 (JDB)
                                                 )
UNITED STATES POSTAL SERVICE,                    )
                                                 )
       Defendant.                                )
                                                 )

                                       MEMORANDUM

       Plaintiff filed this action in Superior Court against defendant United States Postal

Service, complaining that a particular post office has refused to deliver his mail for some time.

Defendant removed the case and has now moved to dismiss under Federal Rule of Civil

Procedure 12(b)(1), (2), (5), and (6). See Def.’s Mot. to Dismiss, ECF No. 3. The Court ordered

plaintiff to respond to defendant’s motion on or before May 6, 2011 and warned plaintiff that

failure to timely respond could result in defendant’s motion being granted as conceded. Order,

ECF No. 4. To date, plaintiff has not filed any response. The Court will therefore grant the

motion to dismiss as conceded and dismiss this case. A separate order consistent with this

Memorandum shall issue this date.

                                                                     /s/
                                                                     JOHN D. BATES
DATE: May 18, 2011                                                   United States District Judge